UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-1859


BEZA   CONSULTING,  INC.,   A  VIRGINIA   CORPORATION;      BEZA
CONSULTING ENGINEERS PLC., an Ethiopian entity,

                Plaintiffs - Appellees,

          v.

MULUNEH MHIRATE YADETA, an individual,

                Defendant – Appellant,

          and

BEZA CONSULTING, INC., A MARYLAND CORPORATION,

                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony J. Trenga,
District Judge. (1:14-cv-00881-AJT-TCB)


Submitted:   January 12, 2016              Decided:   January 20, 2016


Before SHEDD and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Muluneh Mhirate Yadeta, Appellant Pro Se.     Thomas John McKee,
Jr., GREENBERG TRAURIG, LLP, McLean, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Muluneh Mhirate Yadeta appeals the district court’s orders

accepting       the    recommendations           of    the     magistrate        judge    and

entering default judgment in favor of the Plaintiffs in this

civil action alleging trademark infringement and other claims.

On appeal, we confine our review to the issues raised in the

Appellant’s brief.            See 4th Cir. R. 34(b).              Because Yadeta does

not contest the finding that he engaged in discovery violations,

which    was    the    basis    for    the     district        court’s    entry     of   the

default judgment against him, he has forfeited appellate review

of that judgment.

       Although Yadeta attempts to challenge the amount of the

damages awarded to the Plaintiffs, the magistrate judge, in her

report    and     recommendation        addressing        damages,       advised       Yadeta

that failure to file timely objections to this recommendation

could waive appellate review of a district court order based

upon     the    recommendation.           The         timely    filing      of     specific

objections to a magistrate judge’s recommendation is necessary

to     preserve       appellate       review      of     the     substance        of     that

recommendation         when    the     parties        have     been   warned       of    the

consequences of noncompliance.               Wright v. Collins, 766 F.2d 841,

845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140

(1985).     Yadeta has waived appellate review by failing to timely



                                             3
file    specific   objections   to   the     amount   of   damages   after

receiving proper notice.

       Accordingly, although we grant leave to proceed in forma

pauperis, we affirm the judgment of the district court.               See

Beza Consulting, Inc. v. Yadeta, No. 1:14-cv-00881-AJT-TCB (E.D.

Va. Mar. 27 & July 2, 2015).             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                 AFFIRMED




                                     4